142 F.3d 1092
56 Soc.Sec.Rep.Ser. 472
Martha DAVIS, Appellant,v.Kenneth S. APFEL, Commissioner, Social SecurityAdministration, Appellee.
No. 97-3674.
United States Court of Appeals,Eighth Circuit.
Submitted April 17, 1998.Decided April 27, 1998.

Laura J. McKinnon, Fayetteville, AR, for Appellant.
Robert T. Bowman, Social Security Administration, Dallas, TX, for Appellee.
Before RICHARD S. ARNOLD,1 Chief Judge, LOKEN, Circuit Judge, and PRATT,2 District Judge.
RICHARD S. ARNOLD, Chief Judge.


1
The question in this social-security case is whether the determination by the Commissioner of the Social Security Administration that the appellant, Martha Davis, was not disabled is supported by substantial evidence.  We have had the benefit of thorough opinions by an administrative law judge3 and the District Court.4  We have little of substance to add, and we affirm.


2
We have considered the principal arguments advanced by counsel for Ms. Davis.  We cannot agree that the hypothetical question addressed to the vocational expert failed to state accurately those impairments of the claimant that the administrative law judge, on the basis of substantial evidence, found to exist.  Nor do we agree that evidence of vascular problems occurring after the decision of the ALJ was sufficiently material to invalidate the ALJ's findings, or to require a remand for further administrative proceedings.  The ALJ's reasons for not believing all of the claimant's testimony about pain were soundly based and fully explained in his opinion.  We do not believe that the other arguments advanced in support of reversal require discussion.


3
Affirmed.



1
 The Hon.  Richard S. Arnold stepped down as Chief Judge of the United States Court of Appeals for the Eighth Circuit at the close of business on April 17, 1998.  He has been succeeded by the Hon.  Pasco M. Bowman, II


2
 The Hon.  Robert W. Pratt, United States District Judge for the Southern District of Iowa, sitting by designation


3
 The Hon.  Dan Dane


4
 The Hon.  Beverly J. Stites, United States Magistrate Judge for the Western District of Arkansas, sitting by agreement of the parties under 28 U.S.C. § 636(c)